Exhibit 99.1 LSI Industries Inc FY 2010 Bonus Scorecard Goal Operating Profit Performance LSI Industries Inc Percentage Achievement of Goal Lighting Segment (includes Marcole) Graphics Segment (includes Images & Adapt) Technology Segment (Saco) Electronic Components Segment (ADL) Corporate Inventory Performance Inventory Balance (less than 1 turn): Reduction Goal - % Fav(Unfavorable) LSI Industries Inc Lighting Segment (includes Marcole) LSI Ohio LSI Ohio - Consignment Metalfab MidWest Lightron Greenlee Marcole Graphics Segment (includes Images) Grady McCauley Retail Graphics (Total Inventory) Integrated Graphics LSI Images Technology Segment (Saco) - (Total Inventory) Elec. Comp. Segment (ADL) - (Total Inventory) Inventory Turns: Lighting Segment (includes Marcole) LSI Ohio MidWest Metalfab Lightron Greenlee Marcole Graphics Segment (includes Images) LSI Images Grady McCauley Integrated Graphics Retail Graphics (Total Inventory) Technology Segment (Saco) - (Total Inventory) Elec. Comp. Segment (ADL) - (Total Inventory) Accounts Receivable Performance Over 90 days Past Due Lighting Segment (includes Marcole) LSP Marcole Graphics Segment (includes Images) LSI Images Grady McCauley Integrated Graphics Retail Graphics Technology Segment (Saco) Elec. Comp. Segment (ADL) TOTAL DSO: Lighting Segment (includes Marcole) LSP Marcole Graphics Segment (includes Images) LSI Images Grady McCauley Integrated Graphics Retail Graphics Technology Segment (Saco) Elec. Comp. Segment (ADL) Identified Cost Reductions Monthly goal represents a % reduction from FY 09 LSI Ohio Grady McCauley Integrated Graphics CUMMULATIVE CHANGE FROM MONTHLY GOAL Favorable/ (Unfavorable) Actual Spending LSI Ohio Grady McCauley Integrated Graphics Spending as a percentage of Sales LSI Ohio Grady McCauley Integrated Graphics
